DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 repeatedly recites the term “configurated”. This term is generally described as “obsolete” in the few dictionaries which recognize it. The standard term (and the term which was suggested in the prior Office Action) is configured. This is also found in claim 11.
Claim 1 in lines 10-12 also uses incorrect verb tenses, as the server should not be “configurated” to “calculates” or “transmits”; these should be “calculate” and “transmit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 6, and 11 all now call for a first distance between the first location and second location to be “greater than 0”. The disclosure does not support this, as it only states that there is a distance D between these locations, and, as recognized by Applicant’s attempt to avoid this, zero is a distance. There is no indication that there is support for limiting the possible distances to non-zero distances at the time the invention was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 7, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 sets forth a training operation for the machine learning module; as presented, this training operation must be performed as part of the act of determining a stenosis percentage each time this takes place. It appears that this is actually something which was done in the past to train the machine learning module, not as part of the active invention, even though the end result is the calculation of “the stenosis percentage”. Still further, the claim now requires “collecting a plurality of frequency spectrum signals corresponding to a plurality of different first locations” to execute this “training operation”. However, claim 1 only calls for use of a single first location – how, where, and when are these other locations used for measurements? Applicant’s remarks merely indicate that this is an “additional training step”, but this is not reflected in the claim, nor does it clarify what is actually taking place. As presented, this training is what results in the calculation of the stenosis percentage which the device of claim 1 is configured to determine. Is this “additional” step performed as part of the determination performed by the device of claim 1? What device obtains the plurality of signals corresponding to a plurality of locations? The device of claim 1 is only configured to obtain a measurement from a single first location. It is entirely unclear what is meant by an “additional training step” – the claim is directed to a device, not a method. The device happens to be configured to perform some tasks, but it is unclear if this “additional” task takes place prior to those which are defined in claim 1? This issue is also found in claim 7.
Claim 3 is equally unclear – it calls for using additional data to “train” some unidentified “parameters” which somehow are used to correct the stenosis percentage. Does this training take place prior to the determination of the stenosis percentage? What are these parameters? Per claim 1, the only input used to determine the stenosis percentage is the frequency spectrum signal. Are these unidentified “parameters” used as part of the calculation? Are they used after the calculation has been performed to somehow refine the result? Is the “training” performed each time the device is used? This issue is also found in claim 8.
The Examiner notes that Applicant’s remarks and the amendments have only rendered these claims less clear. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claims 2, 3, 7, and 8 cannot be further treated on the merits.
Claim 6 recites “the sensing device” in line 3; there is no antecedent basis for this limitation in the claim. It appears this should recite “a sensing device”. For the purposes of examination it will be treated as such but correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku (US 2015/0366530) in view of Guion-Johnson (US 2006/0245597).
Regarding claims 1 and 11, Ku discloses an arteriovenous fistula stenosis detection system, comprising: a sensing device comprising a microphone (element 120; paragraph [0022]) configured to receive a frequency spectrum signal from a first location, wherein there is a first distance between the first location and a second location of an arteriovenous fistula, the first location being on an “extended” path of an artery or a vein corresponding to the arteriovenous fistula, the first distance being greater than 0 (paragraph [0037], the microphone is used at a first location which is near the location of a fistula, thus a distance greater than 0 [units] away from it, and records blood flow sounds which inherently travel via a vessel connected to the fistula); and a server coupled to the sensing device (element 130) configured to receive the frequency spectrum signal (paragraph [0030]) and calculate a stenosis severity of the arteriovenous fistula corresponding to the frequency spectrum signal through a machine learning module and transmit the stenosis severity to the sensing device (paragraph [0022], [0025]). Ku does not explicitly call for expressing the severity of the stenosis as a percentage; Guion-Johnson teaches evaluating cardiovascular conditions using acoustic signals, including determination of severity of stenosis, expressed as a percentage (paragraphs [0035]-[0038]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Ku and expressed the severity of the stenosis as a percentage, as taught by Guion-Johnson, in order to quantify the subject’s risk.
Regarding claim 4, Ku further discloses that the microphone is coupled to a confined space of the sensing device (figure 5).  
Regarding claim 5, Guion-Johnson further teaches using additional parameters to calculate the stenosis percentage in addition to the frequency spectrum signal, including the age, gender, and historic information of the subject (paragraph [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Ku, as modified, and included the use of additional parameters including patient age, gender, and historic data when calculating the stenosis percentage, as further taught by Guion-Johnson, in order to account for standard physiological differences related to patient demographics.
Regarding claim 6, Ku discloses a method for detecting arteriovenous fistula stenosis comprising: using a sensing device to receive a frequency spectrum signal from a first location through a microphone and transmitting the frequency spectrum signal to a server (paragraph [0022]), wherein there is a first distance between the first location and a second location of an arteriovenous fistula, the first location being on an “extended” path of an artery or a vein corresponding to the arteriovenous fistula, the first distance being greater than 0 (paragraph [0037], the microphone is used at a first location which is near the location of a fistula, thus a distance greater than 0 [units] away from it, and records blood flow sounds which inherently travel via a vessel connected to the fistula); and using the server to calculate a stenosis severity of the arteriovenous fistula 15corresponding to the frequency spectrum signal through a machine learning module and transmitting the stenosis severity to the sensing device (paragraphs [022], [0025]).  Ku does not explicitly call for expressing the severity of the stenosis as a percentage; Guion-Johnson teaches evaluating cardiovascular conditions using acoustic signals, including determination of severity of stenosis, expressed as a percentage (paragraphs [0035]-[0038]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Ku and expressed the severity of the stenosis as a percentage, as taught by Guion-Johnson, in order to quantify the subject’s risk.
Regarding claim 9, Ku further discloses that the microphone is coupled to a confined space of the sensing device (figure 5).  
Regarding claim 10, Guion-Johnson further teaches using additional parameters to calculate the stenosis percentage in addition to the frequency spectrum signal, including the age, gender, and historic information of the subject (paragraph [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Ku, as modified, and included the use of additional parameters including patient age, gender, and historic data when calculating the stenosis percentage, as further taught by Guion-Johnson, in order to account for standard physiological differences related to patient demographics.

Response to Arguments
Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 112, as noted above, merely stating that claims 2, 3, 7, and 8 are directed to “an additional step” does not provide any clarity as to how these limitations relate to the remainder of the claimed inventions, and by amending claims 2 and 7 to include a plurality of measurements which are performed at some unidentified time by some unidentified component, the claims are merely more indefinite than they were previously.
Regarding the art rejections, Applicant somehow argues that Ku’s device is configured to obtain a frequency spectrum signal directly from the fistula; this is entirely unpersuasive. As is clearly set forth in paragraph [0037] of Ku, which is cited both above and in the previous Office Action, the device is configured to sense a sound signal from near the fistula (thus, a non-zero distance away from it), and the sound signal is that of “blood stream sound” (thus, sound from an “extended” path of a vessel). As such, this requires and clearly discloses the “first location” being located on an “extended” path of a vessel some non-zero distance away from the “second location”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791